DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/ Reason for Allowance
Claims 1, 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a recess extending inwardly from said outer surface” and “recess has an opening with a center which is misaligned with a chip center in a longitudinal direction transverse to said outer surface of said first type semiconductor layer,” in the combination required by the claim. 
Regarding claim 23, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, “a recess extending inwardly from a surface of said epitaxial laminate and disposed proximate to said first type semiconductor layer” and “recess has an opening which is misaligned with a center of said epitaxial laminate,” in the combination required by the claim. 
Claims 3-22 are allowed by virtue of their dependencies on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. [US 2017/0117257 A1] discloses a display device including a plurality of semiconductor light emitting devices disposed on the first electrode and a second electrode. A recess is formed in the center the first semiconductor layer.  Lee et al. does not disclose the recess has an opening with a center which is misaligned with a chip center in a longitudinal direction.
 [US 2017/0133818 A1], [US 2019/0051552 A1], [US 2018/0006186 A1] and [US 2018/0174910 A1] teaches LED structures but does not discloses a recess extending inwardly from said outer surface and the recess has an opening with a center which is misaligned with a chip center in a longitudinal direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/             Examiner, Art Unit 2891                                                                                                                                                                                           
/MARK W TORNOW/             Primary Examiner, Art Unit 2891